EXHIBIT 99.1 VIA SEDAR To the Securities Regulatory Authorities: Re: Entrée Gold Inc. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI 51-102”) Pursuant to section 11.3 of NI 51-102, this report briefly describes the matters voted upon and the outcome of the votes at the annual general meeting of the shareholders of Entrée Gold Inc. held on June 27, 2013 in Vancouver, British Columbia. MATTERS VOTED UPON OUTCOME 1.
